Exhibit 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made as of
April 1, 2013, by and between Genworth Holdings, Inc. (formerly Genworth
Financial, Inc.), a Delaware corporation (“Assignor”), and Genworth Financial,
Inc. (formerly Sub XLVI, Inc.), a Delaware corporation and newly-formed parent
company of Assignor (“Assignee”).

RECITALS

Pursuant to the Merger Agreement dated as the date hereof, among Assignor,
Assignee, and Sub XLII, Inc., a direct wholly-owned subsidiary of Assignee (the
“Merger Agreement”), Assignor has created a new holding company structure by
merging Sub XLII, Inc. with and into Assignor with Assignor being the surviving
corporation and converting the capital stock of Assignor into the capital stock
of Assignee (the “Merger”). In connection with the Merger, Assignor has agreed
to assign to Assignee, and Assignee has agreed to assume from Assignor, all of
Assignor’s employee benefit plans, equity incentive plans and related
agreements.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the receipt and sufficiency of which is acknowledged by the parties
hereto, the parties intending to be legally bound, agree as follows:

 

  1. Assignment. Assignor hereby, effective immediately following the
consummation of the Merger (the “Effective Time”), Assignor hereby assigns to
Assignee all of its rights and obligations under all of its employee benefit
plans, agreements and arrangement, equity incentive plans and subplans, and
related agreements, including but not limited to those listed on Exhibit A
hereto, together with any and all amendments thereto (collectively, the “Assumed
Plans and Agreements”).

 

  2. Assumption. Assignee hereby, effective immediately following the Effective
Time, assumes all of the rights and obligations of Assignor under the Assumed
Plans and Agreements, and agrees to abide by and perform all terms, covenants
and conditions of Assignor under such Assumed Plans and Agreements. In
consideration of the assumption by Assignee of all of the rights and obligations
of Assignor under the Assumed Plans and Agreements, Assignor agrees to pay
(i) all expenses incurred by Assignee in connection with the assumption of the
Assumed Plans and Agreements pursuant to this Agreement and (ii) all expenses
incurred by Assignee in connection with the filing by Assignee of post-effective
amendments to the registration statements on Form S-8 of Assignor to expressly
adopt such registration statements as its own, including, without limitation,
registration fees imposed by the Securities and Exchange Commission. As of the
Effective Time, the Assumed Plans and Agreements shall each be automatically
amended without any further action by either party as necessary to provide that
references to the Assignor in such agreements shall be read to refer to Assignee
from and after the effective time of the merger.



--------------------------------------------------------------------------------

  3. Further Assurances. Subject to the terms of this Agreement, the parties
hereto shall take all reasonable and lawful action as may be necessary or
appropriate to cause the intent of this Agreement to be carried out, including,
without limitation, entering into amendments to the Assumed Plans and Agreements
and notifying other parties thereto of such assignment and assumption.

 

  4. Successors and Assigns. This Agreement shall be binding upon Assignor and
Assignee, and their respective successors and assigns. The terms and conditions
of this Agreement shall survive the consummation of the transfers provided for
herein.

 

  5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles.

 

  6. Entire Agreement. This Agreement, including Exhibit A attached hereto,
constitute the entire agreement and supersede all other agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement may not be modified or
amended except by a writing executed by the parties hereto.

 

  7. Severability. The provisions of this Agreement are severable, and in the
event any provision hereof is determined to be invalid or unenforceable, such
invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof.

 

  8. Third Party Beneficiaries. The parties to the various equity incentive
awards and other agreements included in the Assumed Plans and Agreements are
intended to be third party beneficiaries to this Agreement.

 

  9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

This Assignment and Assumption Agreement is signed as of the date first written
above.

 

Assignor GENWORTH HOLDINGS, INC. By:  

/s/ Leon E. Roday

  Leon E. Roday  

Senior Vice President, General Counsel

and Secretary

Assignee GENWORTH FINANCIAL, INC. By:  

/s/ Leon E. Roday

  Leon E. Roday   Senior Vice President, General Counsel   and Secretary

 

3



--------------------------------------------------------------------------------

Exhibit A

Assumed Plans and Agreements

Benefit Plans

Genworth Financial, Inc. 2012 Key Employee Severance Plan

Genworth Financial, Inc. Amended and Restated 2005 Change of Control Plan, as
amended

Genworth Financial, Inc. 2011 Change of Control Plan

Genworth Financial, Inc. Retirement and Savings Plan

Genworth Financial, Inc. Retirement and Savings Restoration Plan, as amended

Genworth Financial, Inc. Retirement and Savings Excess Plan

Genworth Financial, Inc. Executive Make-Up Retirement Plan

Genworth Financial, Inc. Supplemental Executive Retirement Plan

Genworth Financial, Inc. Retained Executive Pension Plan

Genworth Financial, Inc. Executive Life Program, as amended

Genworth Financial, Inc. Leadership Life Insurance Plan

Genworth Financial, Inc. Layoff Payment Plan

Genworth Financial, Inc. Umbrella Welfare Benefits Plan

Genworth Financial, Inc. Deferred Compensation Plan

Amended and Restated Grantor Trust Agreement dated January 1, 2009

Master Trust Agreement between Genworth Financial, Inc. and The Bank of New York
(dated as of August 16, 2005) including The Bank of New York Supplement to the
Master Trust Agreement (dated as of August 16, 2005) and also including the
Ancillary Trust Agreement between The Bank of New York and Genworth Financial,
Inc.

 

4



--------------------------------------------------------------------------------

Equity Incentive Plans

2004 Genworth Financial, Inc. Omnibus Incentive Plan, as amended (“2004
Incentive Plan”)

2012 Genworth Financial, Inc. Omnibus Incentive Plan (“2012 Incentive Plan”)

All subplans approved or adopted under the 2004 Incentive Plan and the 2012
Incentive Plan, including, without limitation, the Genworth Financial Canada
Stock Savings Plan, U.K. Share Incentive Plan and UK HMRC Approved Company Share
Option Plan

Genworth Financial Share Participation Scheme (Ireland Plan)

All agreements relating to stock options, stock appreciation rights, restricted
stock, restricted stock unit, deferred stock unit, performance awards and any
other awards granted pursuant to the 2004 Incentive Plan and the 2012 Incentive
Plan

 

5